Dismissed and Memorandum Opinion filed September 27, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00523-CV

                      LYNDON MAYBERRY, Appellant

                                        V.
      KINDER MORGAN CRUDE & CONDENSTATE, LLC, Appellee

                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 71532

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed June 13, 2016. The notice of
appeal was filed July 1, 2016. To date, our records show that appellant has not paid
the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless party is excused by statute or by appellate rules from paying costs).
Tex. Gov’t Code Ann. § 51.207.
      On August 11, 2016, this court ordered appellant to pay the appellate filing
fee on or before August 26, 2016, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant
has failed to comply with notice from clerk requiring response or other action
within specified time).


                                      PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.




                                         2